Order entered September 18, 2020




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-19-01192-CV

        THE ESTATE OF LEAH RITA TILLOTSON, DECEASED

              On Appeal from the County Court at Law No. 2
                           Hunt County, Texas
                     Trial Court Cause No. 18359

                                  ORDER
            Before Justices Schenck, Osborne, and Partida-Kipness

     Before the Court is appellant’s motion to review the trial court’s February

12, 2020 supersedeas order. Pursuant to this Court’s opinion and order dated

September 15, 2020 in The Estate of Leah Rita Tillotson, Deceased, No. 05-20-

00258-CV, 2020 WL 5525114 (Tex. App.—Dallas Sept. 15, 2020) (no pet. h.), we

DENY the motion.


                                          /s/   ROBBIE PARTIDA-KIPNESS
                                                PRESIDING JUSTICE